NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                      No. 10-3630
                                      ___________

                                DARRYL A. BELL, SR.,
                                                 Appellant

                                            v.

             CHARLES EHRLICH, ASSISTANT DISTRICT ATTORNEY;
            FINCOURT B. SHELTON, ESQUIRE, BOTH INDIVIDUALLY
                    AND IN THEIR OFFICIAL CAPACITIES
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 10-cv-00289)
                       District Judge: Honorable Juan R. Sanchez
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 22, 2011
              Before: SCIRICA, SMITH AND VANASKIE, Circuit Judges

                            (Opinion filed: February 23, 2011)

                                      ___________

                                       OPINION
                                      ___________

PER CURIAM

       Darryl Bell, proceeding pro se, appeals the District Court’s order dismissing his

complaint under 42 U.S.C. § 1983. For the reasons that follow, we will affirm the

District Court’s order.

                                            1
                                               I

       In early 1989, Bell was tried for rape in the Court of Common Pleas, Philadelphia

County. The trial ended in a hung jury and, after a retrial later that year, Bell was

convicted of two counts of rape. He received a sentence of eight to twenty years’

imprisonment.

       Bell maintains that the rape charge was fabricated by his step-daughter, and that

she admitted as much to an investigator, Mr. Thomas Morrison, formerly of the

Philadelphia Office of Children, Youth and Families. Morrison prepared an investigation

report concluding that the charges against Bell were unfounded. Although Morrison

testified at Bell’s first trial, he was never called to testify at the retrial. Because Morrison

was technically unavailable for the retrial, his investigation report was deemed

inadmissible.

       In January 2010, Bell filed in the District Court a complaint under 42 U.S.C.

§ 1983, naming as defendants Fincourt B. Shelton, who represented Bell in his rape trials,

and Charles Ehrlich, who prosecuted Bell. He complained that Shelton and Ehrlich

conspired to conceal from the jury in Bell’s retrial Morrison’s investigatory report, and

that they deprived him of his right to a fair trial. He sought damages, as well as

declaratory and injunctive relief. The District Court dismissed the complaint sua sponte,

without prejudice to Bell’s ability to file an amended complaint. Bell filed an amended

complaint, which the District Court dismissed on the defendants’ motions. Bell now

appeals that decision.



                                               2
                                              II

         We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district

court’s decision to dismiss a complaint for failure to state a claim upon which relief may

be granted. See Dique v. New Jersey State Police, 603 F.3d 181, 188 (3d Cir. 2010). In

deciding a motion to dismiss, “all well-pleaded allegations of the complaint must be

taken as true and interpreted in the light most favorable to the plaintiffs, and all

inferences must be drawn in favor of them.” McTernan v. City of York, 577 F.3d 521,

526 (3d Cir. 2009) (internal citation and quotation marks omitted). We may affirm on

any ground supported by the record. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir.

2001).

         In dismissing Bell’s complaint, the District Court advanced several reasons why

Bell failed to state a viable claim for relief, including prosecutorial immunity, insufficient

pleadings, and an improper defendant. We need not delve into the several reasons

articulated by the District Court because a simpler basis for dismissing Bell’s complaint

is evident: we agree with Appellee Ehrlich that Bell’s claims were barred by Heck v.

Humphrey, 512 U.S. 477 (1994). A plaintiff may not pursue a claim under § 1983 that

calls into question the validity of his conviction unless he demonstrates that the

“conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.”           Id. at 486-87.

Because Bell’s conviction stands, and because he complains that he was wrongfully

convicted because of attorney misconduct, his claims are plainly barred by Heck. Bell’s

                                              3
attempt to overcome the Heck bar by explaining that his action challenges the attorneys’

conduct, and not his conviction, is unpersuasive. Thus, the District Court appropriately

dismissed Bell’s complaint.

       To the extent that Bell’s complaint could be viewed as raising arguments that do

not implicate the validity of his conviction, such claims would be time-barred. In § 1983

cases, federal courts apply the state personal injury statute of limitations, which is two

years in Pennsylvania. See Smith v. Holtz, 87 F.3d 108, 111 & n.2 (3d Cir. 1996); 42 Pa.

Cons. Stat. Ann. § 5524 (West 2004). “A [§] 1983 cause of action accrues when the

plaintiff knew or should have known of the injury upon which [his] action is based.”

Sameric Corp. of Delaware v. Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). Bell

complains that Ehrlich and Shelton failed to disclose favorable evidence at his 1989 trial,

yet he did not file suit in federal court until more than 20 years later; his argument that he

was unaware of the evidence is not persuasive, and he has offered no reason to toll the

statute of limitations.

       Accordingly, we will affirm the order of the District Court. Bell’s motion for an

injunction is denied.




                                              4